84523: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33403: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84523


Short Caption:MILLS VS. SUPERIOR TRAFFIC SERVS. CORP.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A794887Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/12/2022 / Boyer, JohnSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJoseph MillsDustin E. Birch
							(Clear Counsel Law Group)
						Jared Reed Richards
							(Clear Counsel Law Group)
						


AppellantPeggy MillsDustin E. Birch
							(Clear Counsel Law Group)
						Jared Reed Richards
							(Clear Counsel Law Group)
						


RespondentSuperior Traffic Services Corp.Nakesha S. Duncan
							(Springel & Fink, LLP)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Leonard T. Fink
							(Springel & Fink, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/21/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/08/2022Filing FeeFiling Fee due for Appeal. (SC)


04/08/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-11027




04/08/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-11030




04/08/2022Filing FeeE-Payment $250.00 from Jared Reed Richards. (SC)


04/08/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-11155




04/11/2022Notice of Appeal DocumentsFiled District Court Minutes. (SC)22-11289




04/12/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer. (SC)22-11483




04/21/2022Notice/IncomingFiled Respondent's Notice of Appearance for Leonard T. Fink and Nakesha S. Duncan. (SC)22-12703




04/26/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for the last week of July, 2022. (SC)22-13207




05/02/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)22-13796




05/09/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-14762




05/18/2022Notice/IncomingFiled Respondent's Notice of Association of Counsel for Robert L. Eisenberg. (SC)22-15809




05/19/2022Order/ProceduralFiled Order.  Pursuant to the notice of appearance filed May 18, 2022, the clerk of this court shall add Robert L. Eisenberg, Esq. of the law firm Lemons, Grundy, & Eisenberg, as co-counsel for respondent.  (SC)22-15868




08/23/2022Settlement Program ReportFiled Final Report/Settlement. The parties have agreed to a settlement of this matter. (SC)22-26335




08/24/2022Settlement Order/ProceduralFiled Order re: Stipulation/Motion to Dismiss. Stipulation or Motion to Dismiss Due: 30 days.  (SC)22-26383




10/24/2022Settlement Order/DispositionalFiled Order Dismissing Appeal as Abandoned. "We dismiss this appeal as abandoned." (SC)22-33403





Combined Case View